Citation Nr: 1612843	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-49 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for migraine headaches, to include on an extraschedular basis.

2.  Entitlement to service connection for numbness of the left side of the body, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims have since been transferred to the Buffalo RO.

In June 2011, the Veteran testified before the undersigned Acting Veteran's Law Judge (AVLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder. 

The Veteran's claims were remanded to the Agency of Original Jurisdiction (AOJ) in June 2012 and May 2014 for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was partially processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the period November 24, 2008 to June 20, 2012, the Veteran's migraine headaches were manifested by symptoms no greater than headaches less frequent than one in 2 months and without characteristic prostrating attacks.

2.  For the period beginning June 20, 2012, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on average once a month over the last several months.

3.  The Veteran served in Vietnam during the Vietnam Era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service.

4.  The most probative evidence of record shows that the Veteran's numbness of the left side of the body is not the result of an event, injury or disease in service, did not manifest to a degree of at least 10 percent within one year of separation from service, and is not the result of herbicide exposure.


CONCLUSIONS OF LAW

1.  For the period November 24, 2008 to June 20, 2012, the criteria for a disability evaluation in excess of 10 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2015).

2.  Affording the Veteran the benefit of the doubt, for the period beginning June 20, 2012, the criteria for a disability rating of 30 percent, and no greater, for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for service connection for numbness of the left side of the body are not met. 38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notification must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in December 2008, which informed the Veteran of the types of evidence needed to substantiate his service connection and increased rating claims, the division of responsibility between claimants and VA for obtaining the required evidence, including evidence showing that his migraine headaches had increased in severity, and requested that he provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  The Veteran's claims were readjudicated in a November 2009 Statement of the Case (SOC) and a November 2012 Supplemental Statement of the Case (SSOC), which provided the specific criteria under which the Veteran's migraine headaches are rated.

VA's duty to assist has also been satisfied . The claims file contains the Veteran's updated VA Medical Center (VAMC) treatment records and VA examinations dated February 2009, June 2012 and June 2014.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the examination reports demonstrates that the examiners reviewed the pertinent evidence of record, performed comprehensive physical examinations, reviewed diagnostic test results and provided clinical findings detailing the results of the examinations, including information necessary to determine the severity of the Veteran's migraine headaches.  While the Board notes that the February 2009 and examiner did not provide an opinion as to whether the Veteran's claimed numbness resulted from service (as there was no diagnosis of a disorder), and the June 2012 examiner did not provide an adequate explanation for her opinion concerning his migraine headaches claim, the claims were remanded to the AOJ in May 2014, at which time, the specific remand requests were satisfied.  Accordingly, the examination reports, taken as a while, are adequate upon which to base decisions in this case.
As noted above, in June 2011, the Veteran was afforded a Board hearing. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ)/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that the hearing was generally held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim. Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015). See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's migraine headache disability has been evaluated under DC 8100, which provides disability ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In February 2009, the Veteran was afforded a neurological disorders examination pursuant to his claims.   He said his headaches had gotten progressively worse and light and noise made the headaches even worse.  He also reported a burning sensation at left lateral side of head, and burning sensation and feeling of half asleep at left arm, hand, fingers and left lateral hip and upper thigh area.  He reported having migraines weekly during the previous 12 months, lasting several hours, but not prostrating.  Rather, he said that he was able to do ordinary activities and did not endorse the need to lie down during his headaches.  On physical examination, all findings were within normal limits.  The examiner found that the Veteran did not experience characteristic prostrating headaches.  While the effect on his occupation was deemed significant, the examiner nonetheless opined that he experienced symptoms no greater than decreased concentration, vision difficulty and pain.  His VA Medical Center (VAMC) treatment records contain no evidence that he experienced prostrating attacks at that time.

During his June 2012 headache examination, the Veteran said his headaches had worsened since the 2009 examination.  He said that if he experienced a migraine at work,  he would take a couple of hours off then go back to work.  If it occurred at home, he said he took prescription Zomig and went to bed for 8-9 hours.  His wife reported that he had had 8-9 headaches in the previous month, up from 4-5 before.  The headache duration was variable and only on the left side of the head.  A June 2009 CT scan of the Veteran's head was normal with no findings to explain his symptoms.  The examiner opined that the headaches were not prostrating.  She also found that the disorder affected his ability to work, but the Veteran said the job he had at the time was flexible and he was allowed to go home if he did not feel well.  

During his June 2014 examination, the Veteran reported getting about 5-6 migraine headaches per month and said it felt like his head was going to explode.  He said his current employer allowed him to go in the back and put his head down on a desk when he experienced a migraine and that a previous employer had allowed him to go home.  He said he had doubled the amount of Tylenol he was taking, and VA treatment records showed that he was also using prescription medication for the condition.  He said he had a sensitivity to light and sound.  The examiner opined that the Veteran did not experience prostrating headaches.  Although she cited a December 2012 treatment note, in which the Veteran had had to walk out of a PTSD meeting due to a headache attack, she opined that the disorder would not limit gainful employment, adding that there were "innumerable individuals in the general population/work force with migraine headaches."

A.  Entitlement to a disability rating in excess of 10 percent for migraine headaches. 

The board has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. 
§ 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the complete claims folder, the Board concludes that, for the period November 24, 2008 to June 20, 2012, the Veteran's migraine headaches were manifested by symptoms no greater than headaches less frequent than one in 2 months and without characteristic prostrating attacks.  During this portion of the period on appeal, the Veteran's treatment records failed to show any evidence that his headaches were prostrating, as he reported that he was able to do normal activities.  

However, for the period beginning June 20, 2012, affording the Veteran the benefit of the doubt, his migraine headaches have been manifested by characteristic prostrating attacks occurring on average once a month over last several months.  Significantly, during the June 20, 2012 examination, although the VA examiner concluded that the Veteran did not actually experience characteristic prostrating headaches because of some inconsistencies between his statements during the examination and statements he had made to his treating physicians, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), and is competent to report what comes to him or her through his or her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (the Court held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the United States Court of Appeals for the Federal Circuit explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis).  

Here, despite the fact that the Veteran never specifically referred to his migraine headaches as prostrating, during this portion of the period on appeal, it is clear from his VA treatment reports, as well as his reports to the VA examiner stating that he often had to leave work early and/or lie down or rest for several hours, that the Veteran was actually describing characteristic prostrating attacks.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  Accordingly, for the period beginning June 20, 2012, the Board finds that the criteria for a 30 percent rating, and no more, for migraine headaches were met.  
A higher, 50 percent evaluation is not warranted for any portion of the period on appeal, however, because there has been no probative evidence of headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  During the June 2014 examination, the Veteran told the examiner that he had not taken a lot of leave because of his headache disability, and instead, would quit various jobs.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  While it was noted that the Veteran's headaches would impact his occupation because he sometimes had to leave work to lie down, there is no evidence that the disability has caused marked interference with employment, such that application of the regular schedular standards is rendered impracticable.  

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required multiple hospitalizations for his migraine headaches during the course of this appeal.  Moreover, the 30 percent rating being assigned by this decision is acknowledgment that his headaches can often be disabling.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Entitlement to service connection for numbness of the left side of the body, to include as a result of herbicide exposure.

The Veteran claims that his claimed numbness of the left side of the body is the result of herbicide exposure during Vietnam service.  As noted above, because the Veteran's service personnel records show that served within the land boundaries of Vietnam during the Vietnam war, exposure to herbicides is presumed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including  certain heart disorders, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran contends that he has numbness of the left side of the body as a result of herbicide exposure while serving in Vietnam.  The Veteran's service personnel records show that he served in Vietnam during the Vietnam Era.  He is therefore presumed to have been exposed to herbicides, such as Agent Orange.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

These diseases include acute and subacute peripheral neuropathy.  38 C.F.R. 
§ 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  However, axonal neuropathy is not included in this list.  Further, peripheral neuropathy associated with herbicide exposure in service, for VA presumptive service connection purposes, does not include axonal neuropathy.  

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 - 23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App 164, 167 (1999). In McCartt, the Court stated that the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.

The Veteran's service treatment records are negative for complaints suggestive of, treatment for, or a diagnosis of axonal neuropathy, as are his post-service treatment records.

In February 2009, during the Veteran's neurological examination, the examiner noted that his VAMC treatment records showed complaints of hip pain and left-sided/arm numbness (the examiner erroneously wrote right-sided, but obviously meant left side, as the Veteran has never reported any right side numbness).  During the physical examination, motor and sensory evaluations were normal.  All other physical findings were within normal limits.  The examiner did not diagnose any disability to account for the Veteran's claimed symptoms, thus, did not provide an opinion as to the cause of such symptoms.

During his June 2012 VA examination, the Veteran said that he had a constant prickly, burning sensation on his left hip.  He also said he felt no pain on the left side of his body.  The examiner noted that he had never been diagnosed with a central nervous system disorder.  His neurological examination was within normal limits.  The examiner provided no diagnosis, as she found no evidence of central nervous system pathology or a cranial nerve condition to explain the Veteran's symptoms.

During the June 2014 VA examination, the Veteran reported that he believed his condition was the result of Agent Orange exposure during service within the Republic of Vietnam (the Veteran made this assertion in his initial claim for service connection).  On examination, the clinician found that he experienced several symptoms attributable to peripheral nerve conditions, including constant pain and mild numbness.  Muscle strength and reflex testing revealed normal findings.  The sensory evaluation revealed decreased sensation.   However, the examiner said that the pattern of reportedly decreased touch was not in any known physiological or anatomical pattern and was inconsistent with peripheral neuropathy (stocking/glove distribution) and also incongruent to 2009 EMG/NCV findings, which showed no electrodiagnostic evidence of acute cervical radiculopathy involving the left upper extremities and no electrodiagnostic evidence of acute lumbar or sacral radiculopathy involving the left lower extremities.  The examiner did, however, note that the 2009 EMG/NCV demonstrated evidence consistent with early or developing predominantly axonal, sensory greater than motor, peripheral neuropathy, primarily involving the bilateral lower extremities with superimposed borderline left ulnar compression neuropathy at the elbow.  Although the Veteran said he could not feel cold or heat on the left side, the examiner noted that there was no evidence of trophic changes (normal temperature/color on feet/hands), skin was not shiny and the hair pattern was present and normal proximally and distally.  Although the Veteran claimed problems perceiving position sense/vibration in the toes, ankles, knees and fingers, the answers he gave after each stimulation were all correct, his gait was perfectly normal, he was able to walk on tiptoes and heels, do tandem (heel to toe) gait, one legged stance and had a normal Romberg's test (balance with eyes closed), which the examiner said indicates good/normal proprioceptive feedback from the joints/limbs.  The examiner opined that the examination yielded unreliable/inconsistent results, and the Veteran's subjective complaints during the examination appeared out of proportion to objective examination findings and 2009 EMG/NCV findings. 

She opined that his claimed condition is less likely than not due to any occurrence during active duty, including exposure to Agent Orange.  Significantly, she explained that there were multiple inconsistencies (subjective symptoms, timing, lack of service treatment record corroboration, etc.) and incongruities (left sided complaints, variable responses to neurological exams at different times, EMG findings, etc.).  She also said that the Veteran's reported symptoms/responses to testing were incongruent to appearance, strength, functional capabilities (gait, balance) etc.  She explained that she had performed EMGs for more than 30 years and the data for the 2009 EMG indicated that the only really abnormal findings were absence of sural nerve responses in the feet because, since this small nerve only innervates a skin area on the side of the lateral malleoli and foot, not the whole body, it could not explain the Veteran's reported loss of sensation over the whole body during the examination.  She also found that the left peroneal nerve latency was somewhat longer compared to the right, with smaller amplitude but normal conduction velocity, which could indicate a localized mechanical compression of the nerve at the ankle with axonal loss, but said it was "NOT a generalized peripheral neuropathy, does not explain total body symptoms, is not caused by Agent Orange.  (emphasis in original).  She further said that even if there was ulnar nerve involvement, it would be a local mechanical compression/pressure of the nerve at the elbow, much like the left peroneal nerve at the ankle, and would not be a distal/peripheral neuropathy nor due to agent orange exposure.   She opined that there was no convincing history or finding of peripheral neuropathy associated with Agent Orange exposure and that it was less likely than not that the Veteran's bilateral lower extremity axonal neuropathy was the result of herbicide exposure.  

Although VAMC treatment reports during the pendency of the appeal show that the Veteran reported experiencing numbness to his treating medical professional, he was not diagnosed with a specific disorder. 

Based on a review of the pertinent evidence of record, the Board concludes that service connection for numbness of the left side of the body is not warranted.  As discussed above, both the February 2009 and June 2012 examiners concluded that there was no diagnosis to explain the Veteran's reported symptomatology.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown; Brammer  v. Derwinski, supra.  Moreover, while the June 2014 examiner diagnosed the Veteran with bilateral lower extremity axonal neuropathy, she could find nothing to explain his loss of sensation over the whole body during the examination and opined it was not a generalized peripheral neuropathy.  She further found that there was no convincing history or finding of peripheral neuropathy associated with Agent Orange exposure and opined that it was less likely than not that his lower extremity axonal neuropathy was the result of service, to include herbicide exposure.  The Board finds the opinions of the qualified VA examiners to be the most probative evidence of record and outweigh the Veteran's assertions.  

In that respect, in addition to the medical evidence, the Board has also considered the statements of the Veteran, as well as those of his wife, that he has numbness of the left side of the body as a result of exposure to Agent Orange.  As discussed above, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson at 368.  However, although layperson, such as the Veteran and his wife, are competent to report what comes to them through their senses, there is no evidence that either the Veteran or his wife has medical knowledge or training that would permit either to diagnose, or determine the etiology of a disorder characterized by left side numbness of the body.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, although the Board acknowledges the Veteran's belief that his current condition is the result of military service, his statements and testimony in this regard are not deemed competent.  

Accordingly, the Board concludes that the most probative evidence of record is against the Veteran's claim of entitlement to service connection for numbness of the left side of the body on a direct and presumptive basis.  As noted, the probative evidence of record does not support a finding of the onset of any known disease either during service or within the one-year period following separation from service.  Moreover, while the 2014 examiner opined that the Veteran had bilateral axonal neuropathy of the lower extremities only, there is no probative evidence to support a diagnosis characterized by left side body numbness this condition and VA regulations do not provide for presumptive service connection for axonal neuropathy as a result of exposure to herbicides.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

For the period November 24, 2008 to June 20, 2012, the claim of entitlement to a disability evaluation in excess of 10 percent is denied.

For the period beginning June 20, 2012, entitlement to a disability evaluation of 30 percent, and no greater, is granted, subject to the laws and regulations governing the payment of monetary awards.

						(CONTINUED ON NEXT PAGE)
Entitlement to service connection for numbness of the left side of the body is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


